DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I, IV, VI, and VIII in the reply filed on 12/15/2021 is acknowledged. Applicant’s arguments regarding the withdrawal of claims 13-21 and 23 is addressed below.
Election was made without traverse in the reply filed on 12/15/2021. Applicant indicated claims 1-5, 13-21 and 23 as being directed to the elected species, claims 18-22 are directed to non-elected species.
Claims 1-5, 13-18, and 23 are examined on the merits.

Response to Arguments
Applicant’s arguments, filed 8/29/2022, with respect to the rejection of claim 3 under 112(b) have been fully considered and are persuasive.  The rejection under 112(b) of claim 3 has been withdrawn. 
Applicant's arguments filed 8/29/2022 regarding the rejection of claims 1-5 under 112(b) have been fully considered but they are not persuasive. 
Applicant argues that the meaning of the terms ‘open cell surface’ and ‘closed cell surface’, are made clear by the specification and the plain and ordinary meaning of the terms ‘open-cell’ and ‘closed-cell’. This argument is not persuasive.
Although open-cell and closed-cell materials are well known in the art, and have plain and ordinary meanings, the claim requires an ‘open-cell surface’ and a ‘closed-cell surface’. It is not clear how a surface may be open-cell or closed-cell, at least because a surface is 2-dimensional and the open cell is necessarily 3-dimensional. The scope of the terms cannot be determined and the claims are therefore indefinite.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13-18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and claims dependent therefrom, the term, “unilaterally open-celled film” renders the claim indefinite as the specification fails to define the term and the examiner was not able to identify instances of the term being used in the art to indicate a plain and ordinary meaning. It is not clear how a surface may be open or closed cell. There is no plain and ordinary meaning of ‘open cell surface’, or ‘closed cell surface’. The terms open cell and closed cell are used to describe the interconnected, lack thereof, in porous materials, particularly foam. It isn’t clear based on Applicant’s disclosure, and the meaning of the claim terms, what are the metes and bounds of the claim.
Regarding claim 2, the claim is indefinite as it is unclear how the cells (i.e. negative spaces) can be selected from a group consisting of positive shapes (i.e. finger, nub, mesh). Therefore, the metes and bounds of the claim cannot be determined. 
Claims 2-5, 14-18, and 23 are rejected for depending from a claim which is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 13-18, and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (US Pre-Grant Publication 2007/0219497).
Regarding claim 13, Johnson et al. teaches a negative pressure treatment arrangement (Figs. and Abstract) comprising: 
a unilaterally open-celled film (at least 211 in some embodiments, [0071]; or 311) having an open-cell surface (outer surface of (227) formed of knit fabric [0071]; or (327)) and an open cell-free surface (wound facing side of (213); or (313)) (See Figs. 1-5); and 
at least one fluid-communicating element (241)/(341) connected to the open-cell surface of the unilaterally open-celled film ([0077]), 
wherein when the fluid-communicating element is connected to a vacuum-generating system, a negative pressure of up to 200 mm Hg is capable of being applied to the open-cell surface of the film (at least implicitly in [0080]).  
Regarding claim 14, Johnson also teaches wherein the fluid- communicating element comprises a plurality of negative pressure-stable tubes [0083].  
Regarding claims 15 and 16, Johnson also teaches wherein the open-cell free surface is smooth (i.e. at least portions of the silicon polymer surface are smooth_, and wherein the open-cell free surface is textured (other larger portions containing projections are rough).  
Regarding claim 17, Johnson also teaches wherein the open-cell surface structure is selected from the group consisting of an open-cell mesh-type surface structure, (knitted fabric [0071])
Regarding claim 18, Johnson also teaches the device wherein the open-cell surface (327) comprises open-cell polyurethane foam, open-cell dual or multilayer perforated films, or combinations thereof [0089].  
Regarding claim 23, Johnson also teaches [0097-0100] a method of treating a wound using vacuum therapy, the method comprising: 
placing a negative pressure treatment arrangement according to claim 13 near a wound [0097]; 
connecting the negative pressure treatment arrangement to a vacuum pump [0098]; 
applying a negative pressure to the negative pressure treatment arrangement [0098], wherein fluids and gases are conducted away from a wound through the fluid-collecting element to promote wound healing [0099-0100]; and 
removing the negative pressure treatment arrangement (at least implicitly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781